Citation Nr: 0726187	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-17 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of the 30 percent rating for the 
veteran's service-connected residuals of a left knee injury, 
status post arthroscopic repair to 10 percent disabling, 
effective from February 1, 2004, was proper.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee injury, status post arthroscopic 
repair, effective from February 1, 2004.

3.  Entitlement to a compensable rating for status post 
Bennett's fracture, right hand, fifth metacarpal (major).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
July 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran filed claims in March 2003 for higher ratings for 
his service-connected left knee and his right hand, fifth 
metacarpal disabilities.  VA examinations in July 2003 
revealed improvement in the range of motion, stability and 
function of the left knee disability, and no new findings to 
warrant a compensable rating for the right hand disability.  
In an August 2003 decision, the RO denied a compensable 
rating for the right hand, fifth metacarpal disability and 
proposed to reduce the rating for the left knee disability 
from 30 percent to 10 percent, to be effective no earlier 
than January 1, 2004, based on the July 2003 VA examination 
findings. The veteran was provided the required notice of the 
proposed reduction pursuant to 38 C.F.R. § 3.105(e) (2006) in 
a contemporaneous August 2003 letter.  In September 2003, the 
veteran submitted a notice of disagreement (NOD) with the 
August 2003 decision.      

In an October 2003 decision, the RO reduced the rating for 
the left knee disability, effective February 1, 2004, and 
continued the denial of a compensable rating for the right 
hand, fifth metacarpal disability.  In a November 2003 
letter, the RO informed the veteran that his September 2003 
NOD with the proposed reduction was premature, being made in 
response to a proposed reduction rather than to a final 
determination (the RO noted that the October 2003 decision is 
a final determination as to the reduction).  In response, the 
veteran filed an NOD that same month stating that he should 
be rated higher for both disabilities and that his left knee 
had become worse, not better.  After a de novo review by a 
Decision Review Officer (DRO), the veteran was furnished a 
March 2004 statement of the case (SOC) that addressed issues 
of increased ratings.  The veteran filed a substantive appeal 
(VA Form 9) in April 2004. 

During the pendency of this appeal, by a February 2005 DRO 
decision, the rating for the veteran's left knee disability 
was increased to 20 percent, effective from February 1, 2004.  
Inasmuch as a higher evaluation for that disability is 
assignable, and the veteran is presumed to seek the maximum 
available benefit, the claim for a higher rating remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was scheduled for a videoconference Board hearing 
in June 2005, pursuant to his request in his substantive 
appeal.  The veteran withdrew his request for a personnel or 
video hearing before the Board in a written statement 
received at the RO in May 2005.  38 C.F.R. § 20.704 (2006). 

For the reasons discussed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These provisions 
include enhanced duties to notify and assist claimants.  To 
ensure that all due process requirements are met, the Board 
finds that additional notice and development is necessary 
prior to appellate review of each claim on appeal.

In the October 2003 decision, the RO continued the 0 percent 
rating for the veteran's service-connected right hand, fifth 
metacarpal disability, pursuant to Diagnostic Code 5230 and 
reduced the veteran's left knee disability rating to 10 
percent, by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5260 for limitation of flexion.  The RO noted that the 
medical evidence did not show limitation of flexion necessary 
for a 10 percent rating; however, factors considered under 
Deluca, infra, permitted a 10 percent rating, effective 
February 1, 2004.  Thereafter, in a February 2005 decision, a 
DRO increased the left knee rating to 20 percent, by analogy 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006), based on 
evidence of varus deformity.
 
Initially, the Board finds that the veteran has not been 
afforded a VA examination for his service-connected left knee 
and for his right hand, fifth metacarpal disabilities since 
December 2004, and the veteran, through his representative's 
April 2005 statement, has indicated that both of these 
service-connected disabilities have increased in severity.  
In addition, the Board points out that x-rays show 
degenerative joint disease, left knee, thus separate ratings 
for arthritis and instability may be warranted.  See 
VAOPGCPREC 9-98 (1998).  Therefore, the Board finds that to 
ensure that the record reflects the current severity of each 
of his service-connected disabilities on appeal, more 
contemporaneous examinations are warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  

Hence, the Board finds that a VA orthopedic examination of 
the veteran's left knee and right hand, fifth metacarpal, at 
an appropriate VA medical facility, with specific findings 
responsive to the applicable rating criteria as well as 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995), is needed to fully and fairly evaluate 
the veteran's claim for an increased rating.  See 38 U.S.C. § 
5103A.  The veteran is advised that a failure to report to 
any scheduled examination(s), without good cause, shall 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  
Prior to arranging for the veteran to undergo VA orthopedic 
examination, the RO should associate outstanding records of 
treatment for the veteran's left knee and right hand, fifth 
metacarpal from the VA medical center (VAMC) in Pittsburgh, 
Pennsylvania, dated from August 2004 to the present.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claims, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, although the veteran was furnished a VCAA letter 
in May 2003, he has not yet been provided with notice 
compliant with the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This procedural 
deficiency should be cured by the RO while the case is on 
remand.
 
Lastly, the Board construes the veteran's statements in his 
November 2003 NOD to also reflect his opposition to the 
reduction of his service-connected left knee disability from 
30 percent to 10 percent, effective February 1, 2004.  The 
SOC issued in March 2004 only addressed the issues of 
increased ratings, it did not provide the laws and 
regulations as to the reduction of disability ratings, such 
as 38 C.F.R. § 3.105.  Where a veteran has submitted a timely 
NOD and the RO did not issue a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the 
RO has issued the SOC, the claim should be returned to the 
Board only if the veteran perfects a timely appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment 
received by the veteran for his left knee 
and his right hand disability at the 
Pittsburgh VAMC from August 2004 to the 
present.

2.  The RO should send the veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The notice letter should inform the 
veteran that he should identify or submit 
evidence in his possession, VA or non-VA, 
that shows that his service-connected 
left knee and right hand, fifth 
metacarpal disabilities have worsened.  

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected left knee and right 
hand, fifth metacarpal disabilities.  The 
claims folder, to include a copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All appropriate studies, 
including X-rays, should be performed. 

The examiner should conduct range of 
motion testing of the left knee and right 
hand, fifth metacarpal (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  Also, the 
examiner should discuss whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination, specific to each 
disability and to the extent possible, 
the resulting functional impairment in 
terms of additional degrees of limitation 
of motion.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also express an opinion 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
should be described.
 
(a) The examiner should identify all 
impairments affecting the left knee.  The 
examiner should specifically indicate 
whether arthritis is present (confirmed 
by X-ray findings), and whether there is 
recurrent subluxation or lateral 
instability or varus disability of the 
left knee (and, if so, whether such is 
best characterized as "slight," 
"moderate," or "severe").  The examiner 
should also indicate whether, in the left 
knee, there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum. 

(b) With respect to the veteran's right 
hand, fifth metacarpal disability: the 
examiner should indicate whether the 
impairment due to this disability is 
analogous to amputation of the right 
little finger, or whether there is 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.  See generally 38 
C.F.R. § 4.71a, Diagnostic Code 5227 
(2006).  The examiner should discuss 
the effect the right hand, fifth 
metacarpal disability has upon the 
veteran's activities (as well as the 
extent and effect, if any, of episodes 
of exacerbation).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The RO should furnish the veteran and 
his representative with a SOC on the 
issue of whether the reduction of the 30 
percent rating for the veteran's service-
connected residuals of a left knee 
injury, status post arthroscopic repair 
to 10 percent disabling, effective from 
February 1, 2004, was proper.  The 
veteran should be advised that a timely 
substantive appeal is required for 
appellate consideration.  The RO should 
provide a VA Form 9 and allow the veteran 
the appropriate period of time in which 
to perfect the appeal of this issue and 
proceed accordingly.

5.  The RO must ensure that all requested 
actions have been accomplished in 
compliance with this REMAND.  The RO must 
verify the examination report contains 
the findings needed to evaluate the left 
knee and right hand disabilities in 
accordance with VA's Schedule of Rating 
Disabilities. 38 C.F.R., Part 4 (2006).  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the above actions, 
to include any additional notification 
and/or development necessary, the RO 
should readjudicate the claims on appeal.  
The RO's readjudication should include 
consideration of all applicable 
diagnostic codes and VA General Counsel 
opinions (such as 9-98 that allows for 
separate ratings for arthritis of a knee 
(if shown by X-ray)) and the RO must 
document its specific consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 factors and 
DeLuca. 

7.  If any benefit sought on appeal 
remains denied, or not granted in full, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

